WR-83,529-02
                                                                         COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                         Transmitted 7/28/2015 4:59:03 PM
                                                                           Accepted 7/29/2015 8:18:56 AM
                                                                                           ABEL ACOSTA
                                           No. WR-83,529-02                                        CLERK

                   IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                                                                              RECEIVED
                                                                       COURT OF CRIMINAL APPEALS
                                                                              7/29/2015
                                                                          ABEL ACOSTA, CLERK
           AMENDED APPLICATION FOR A WRIT OF HABEAS CORPUS

                SEEKING RELIEF FROM TWO FELONY CONVICTIONS

                        35th Judicial District Court of Mills County, Texas

                                    Cause Numbers 2787 and 2788

                          The Honorable Judge Stephen Ellis, Presiding

                            Ex Parte Helene Marie Williams, Applicant



To the Honorable Court of Criminal Appeals:

    This application is filed under Article 11.07 of the Code of Criminal
Procedure, seeking relief from two felony convictions that occurred on the same
day, August 14, 2013, in the same court. Trial counsel informed applicant that she
would be eligible for good conduct time, and she is not, so her plea was
involuntary.

                    Memorandum of Law in Support of 11.07 Applications

                                Respectfully submitted,

                                Landon Northcutt, 166 S. Belknap
                                Stephenville, Texas 76401
                                Phone 254-968-2613, fax 254-968-5402
                                SBN 24014544
                                Attorney for Applicant-Helene Marie Williams




Application for Writ of Habeas Corpus for Helene Marie Williams                      Page 1
                                Identity of Parties and Counsel


Applicant                                Helene Marie Williams

Appointed Trial Counsel                  Larry Meadows

Appellate Counsel                        Landon Northcutt

Prosecutor                               Sam C. Moss


                                         Table of Contents

Identity of Parties and Counsel                                              2

Index of Authorities                                                         3

Statement of the Case                                                        4

Issue Presented                                                              4

Trial Counsel told the Applicant she was eligible for early release on parole when
she is not, and her plea was therefore involuntary.

Statement of Facts                                                           5

Summary of the Argument                                                      6

Argument                                                                     7

Prayer for Relief                                                            10

  Certificate of Service                                                         10




Application for Writ of Habeas Corpus for Helene Marie Williams                  Page 2
                                       Index of Authorities



Statutes:

Texas Government Code

§ 508.145(d)                                                             7

§ 508.145(e)                                                             8

Treatises:

Performance Guidelines for Non-Capital Criminal Defense Representation

Texas Bar Journal, Volume 74, No. 7, pages 616 to 637                    8




Application for Writ of Habeas Corpus for Helene Marie Williams              Page 3
                                      Statement of the Case

        Applicant pled true on August 14, 2013 to portions of a motion to revoke

probation in Cause No. 2787, a two count indictment charging Indecency with a

Child. Pursuant to a plea agreement, the Trial Court sentenced her to eight years in

the Institutional Division-TDCJ.

        On the same day, Applicant pled true to portions of a motion to revoke

probation in Cause No. 2788, a one count indictment charging Sexual Assault.

Pursuant to a plea agreement, the Trial Court sentenced her to eight years in the

Institutional Division-TDCJ.

        Also that day, Applicant plead guilty to the offense of possession of a

Controlled Substance-Drug Free Zone, Cause No. 2931, pursuant to a plea

agreement, the Trial Court sentenced her to four years in the Institutional Division-

TDCJ.

        Applicant is presently confined in the Murray Unit, 1916 North Highway 36

Bypass, Gatesville, Texas 76596 as inmate # 01878697. Her date of birth is

December 23, 1988, and she is not eligible for good conduct time.




Application for Writ of Habeas Corpus for Helene Marie Williams                   Page 4
                                          Issue Presented

        Applicant received ineffective assistance of counsel in the revocation

proceeding, in that her court appointed attorney did not property inform her of her

rights and options. Applicant is not parole eligible for her indecency with a child

conviction and her conviction for possession in a drug free zone, so she also

received ineffective assistance of counsel in that plea, so her plea is involuntary.

                                        Statement of Facts

     The motions to proceed with an adjudication of guilt, provided that the

Defendant violated various terms of her deferred adjudication probation. See

Appendix A and Appendix B Motions to Proceed with Adjudication of Guilt.


     Before Applicant plead true to the motions to proceed, she received incorrect

advice from her court appointed attorney. See Appendix C Affidavit of Helene

Marie Williams. Her affidavit provides:


     My court-appointed lawyer on my revocation was Larry Meadows. He came to

     see me in county and after our introductions he told me I was looking at 5

     years. A short time later my discovery packet was sent to me with my offer of

     8 years. I called Mr. Meadows and told him that I would agree to shock

     probation, or SAFP, or 2-3 years in prison but not 8 years. He said he would
Application for Writ of Habeas Corpus for Helene Marie Williams                   Page 5
     see what he could do. Next time we talked was on my court date August 14,

     2013. He pulled me aside and said the DA stayed at 8 but offered me 4 for my

     possession of controlled substance in a drug free zone. He told me I would

     come up for parole in 18 months or so and he also promised that I would not

     spend more than four years in prison. He said the DA would not come down

     anymore so I signed.

        My 8 years turned out to be a 3g offense so I have to do at least 4 years on it

     to even qualify for parole. It is possible that I will spend anywhere from 5-8

     years in prison.

        Affidavit of Helene Marie Williams, Appendix D.

     The conviction for possession in a drug free zone does not provide for early

parole. See Appendix E, Judgment of Conviction by Court for Possession of a

Controlled Substance-Drug Free Zone.


                                     Summary of the Argument

     Court appointed trial counsel did not inform Applicant that she had a right to a

hearing. He told her that the sentence offered in cause No. 2787 would not be a 3g

offense, when it is a 3g offense. He did not tell her that possession in a drug free

zone requires a five year minimum sentence or the actual time served before

eligibility for parole is available. This is ineffective assistance of counsel, and

Application for Writ of Habeas Corpus for Helene Marie Williams                  Page 6
Applicant’s convictions should be set aside and new punishment hearings should

be held.

                                              Argument

        “An inmate serving a sentence for an offense described by Section

3g(a)(1)(A), (C), (D), (E), (F), (G), (H), (I), (J), (K), (L), or (M), or (N), Article

42.12, Code of Criminal Procedure, an offense for which the judgment contains an

affirmative finding under Section 3g(a)(2) of that article, an offense under Section

20A.03, Penal Code, or an offense under Section 71.02 or 71.023, Penal Code, is

not eligible for release on parole until the inmate's actual calendar time served,

without consideration of good conduct time, equals one-half of the sentence or 30

calendar years, whichever is less, but in no event is the inmate eligible for release

on parole in less than two calendar years.” Tx. Govt. Code §508.145(d).


        Indecency with a child is an offense for which good conduct time does not

enter into the calculations for parole eligibility. Trial counsel gave the Applicant

unacceptable legal advice, which in turn caused Applicant to accept an erroneous

plea agreement.


        “An inmate serving a sentence for which the punishment is increased under

Section 481.134, Health and Safety Code, is not eligible for release on parole until

the inmate's actual calendar time served, without consideration of good conduct
Application for Writ of Habeas Corpus for Helene Marie Williams                 Page 7
time, equals five years or the term to which the inmate was sentenced, whichever is

less.” Tx. Gov’t. Code §508.145(e).


        Possession in a drug free zone is an offense for which good conduct time

does not enter into the calculations for parole eligibility. Trial counsel gave more

unacceptable legal advice.


        The State Bar of Texas developed and adopted Performance Guidelines for

Non-Capital Criminal Defense Representation in January of 2011. The Guidelines

were published in the Texas Bar Journal, Volume 74, No. 7, pages 616 to 637, in

the July 2011 issue. “The Guidelines are not disciplinary rules nor are they black

and-white standards for the judicial evaluation of ineffective assistance. They are,

instead, a set of tools to be used by criminal defense lawyers, judges, and county

officials to improve our criminal justice system.” Guidelines at p 617.


        The Guidelines provide, in relation to a lawyers duty in plea negations, as

follows: (beginning at page 627):


        Guideline 6.2 The Contents of the Negotiations




Application for Writ of Habeas Corpus for Helene Marie Williams               Page 8
A. In conducting plea negotiations, counsel should attempt to become familiar with

any practices and policies of the particular jurisdiction, judge, and prosecution that

may impact the content and likely results of a negotiated plea agreement.


B. In order to develop an overall negotiation plan, counsel should be fully aware

of, and make the client fully aware of:


1. The minimum and maximum term of imprisonment and fine or restitution that

may be ordered, any mandatory punishment, and the possibility of forfeiture of

assets;


2. The potential for recidivist sentencing, including habitual offender statutes and

sentencing enhancements, and all other applicable sentencing statutes or case law;


the client must comply in order to avoid revocation or adjudication;


3. The effects of good-time or earned-time credits on the sentence of the client, the

period that must be served according to statute before the client becomes eligible

for parole, and the general range of sentences for similar offenses committed by

defendants with similar backgrounds; .




Application for Writ of Habeas Corpus for Helene Marie Williams                 Page 9
        Counsel gave Applicant defective advice, and she accepted a plea based on

incorrect advice. The plea was therefore involuntary to possession in a drug-free

zone.


                                                Prayer


     Applicant requests that her conviction for indecency with a child and

possession in a drug-free zone be set aside, and that her cases be remanded to the

trial court for re-consideration of the motion to revoke her deferred adjudication

probation and for resentencing on the possession in a drug-free zone.


                                         Respectfully submitted,



                                               /s/ Landon Northcutt
                                         Landon Northcutt, 166 S. Belknap
                                         Stephenville, Texas 76401
                                         Phone 254-968-2613, fax 254-968-5402
                                         SBN 24014544




Application for Writ of Habeas Corpus for Helene Marie Williams                 Page 10
                                       Certificate of Service

        A copy of this document was delivered to:

        Appellant:                               Helene Marie Williams, TDC # 01878697
                                                 Murray Unit, 1916 North Hwy 36 Bypass
                                                 Gatesville, Texas 76596

        State’s Attorney                                 Sam C. Moss, District Attorney
                                                         Brown County DA’s Office
                                                         Courthouse
                                                         Brownwood, Texas 76801

        Dated:          July 28, 2015                    ____/s/ Landon Northcutt________
                                                         Landon Northcutt




Application for Writ of Habeas Corpus for Helene Marie Williams                           Page 11